Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2017                                                                                       Stephen J. Markman
                                                                                                                Chief Justice

                                                                                                     Robert P. Young, Jr.,
                                                                                                           Brian K. Zahra
  153723(57)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  JEFFREY HAKSLUOTO and                                                                                    Joan L. Larsen,
  CAROL HAKSLUOTO,                                                                                                   Justices
            Plaintiffs-Appellants,
                                                                   SC: 153723
  v                                                                COA: 323987
                                                                   Macomb CC: 2014-002556-NH
  MT. CLEMENS REGIONAL MEDICAL
  CENTER, a/k/a McLAREN MACOMB
  GENERAL RADIOLOGY ASSOCIATES,
  P.C. and ELI SHAPIRO, D.O.,
               Defendants-Appellees.
  _____________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their brief is GRANTED. The brief submitted on February 24, 2017, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 3, 2017
                                                                              Clerk